Per Curiam,
We have repeatedly said that an appeal does not lie from the entry of a compulsory nonsuit, but only from the refusal of the court in banc to take it off. The first specification of error is therefore useless.
The second and third specifications are substantially the same, and present the only question in the case, whether the court erred in refusing to take off the nonsuit entered by the learned trial judge.
A careful consideration of the testimony on which the plaintiffs rely has satisfied us that it is insufficient to justify submission of the case to a jury. The reasons for this conclusion are sufficiently stated by the learned trial judge in his opinion delivered “upon entering the nonsuit,” and need not be repeated here.
Judgment affirmed.